Citation Nr: 1437910	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  08-01 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision of the Winston -Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claim for service connection for a left knee disability. 

The Board remanded the claim in November 2011 for further development. 

In July 2012, the Board denied the Veteran's claim for service connection for a left knee disability.  In February 2012, the Secretary of VA filed a motion with the United States Court of Appeals for Veterans Claims (Court) to vacate and remand the July 2012 Board decision.  The Court granted this motion in an April 2013 Order, thereby remanding the appeal to the Board for action consistent with the terms of the February 2012 motion.  

Following the April 2013 Order, the Board again remanded the claim for further development in May 2014.  


FINDINGS OF FACT

1. The Veteran sustained a severe left knee strain ("injury") during service. 

2. The Veteran has a current diagnosis of left knee degenerative joint disease, status post total left knee replacement. 

3. The most competent and probative evidence of record relates the currently diagnosed left knee DJD to the left knee injury sustained during service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a left knee disability have been met. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

For reasons explained below, the Board is granting service connection for a left knee disability.  Given the favorable outcome of the appeal, which is a full grant of the benefits sought, the appeal has been substantiated, obviating the need for discussion of how VA fulfilled the duties to notify and assist in this case. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with degenerative joint disease (DJD), or arthritis, of the left knee.  Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307 , 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

Service Connection for Left Knee Disability Analysis

In this case, the Board is granting service connection for a left knee disability on a direct incurrence basis; therefore, other potential theories for entitlement to service connection are rendered moot and will not be discussed. See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides questions of law or fact).

The Veteran contends that his left knee disability is directly related to a left knee injury sustained during service. 

As an initial matter, the medical record establishes the existence of a current left knee disability, namely, degenerative joint disease (status post total left knee replacement). See VA Examination Reports, September 2007, December 2011, and April 2014; see also Private Treatment Record, Dr. R.A., July 2010.  

Next, the record establishes that the Veteran sustained a left knee injury during active duty service.  Specifically, service treatment records (STRs) documented 4+ edema left knee pain in February 1968; the diagnosis was severe left knee sprain.  The Veteran subsequently had a cylinder cast placed on his left knee that was removed 11 days later; a diagnosis of a left knee sprain was made.  A February 1968 left knee X ray was negative.  The Veteran was placed on a physical profile limiting his physical activity for two weeks as a result of this left knee sprain. 

As the evidence confirms current DJD of the left knee and a severe injury to the left knee in-service, the remaining question for consideration is whether the currently diagnosed left knee disability is related to the documented in-service injury/left knee sprain. 

Post-service treatment records reflect that the Veteran was diagnosed with, and treated for synovitis, a meniscal tear, and degenerative changes of the left knee in 1995.  He subsequently underwent a total left knee replacement in 2007.  

With respect to post-service treatment, the Veteran has also competently reported that he received treatment for left knee pain throughout the 1970's and 1980's (i.e., knee injections from a Sports Medicine specialist), although his attempts to retrieve those records proved fruitless. See April 2014 VA Examination Report. 

The Veteran's left knee has been assessed by VA examiners on no fewer than 3 occasions during the course of this appeal.  During the September 2007, December 2011, and April 2012 VA examinations the Veteran consistently reported that he fell into a hole and twisted his left knee in February 1968 and that he has essentially experienced chronic left knee pain/symptomatology since that time.  

The Veteran is competent to report that he injured his left knee in-service and that he has experienced continuous left knee symptoms since service.  As these statements have been consistently reported and are congruous with other evidence of record (i.e., STRs documenting "severe" left knee strain), they are also credible. See also Private Medical Opinions from Drs. R.A., and T.F.

With respect to the etiology opinions provided by the VA examiners, the Board, by way of its previous remands, the February 2012 Motion for Remand, and the April 2013 Court Order, has deemed the September 2007 and December 2011 opinions inadequate for various reasons, including lack of rationale.  Therefore, the Board will not further discuss or weigh these opinions as they lack probative value in this case. 

The Board is thus left with the April 2014 VA opinion, and the opinions from two private examiners, Drs. R.A., and T.F. 

In a July 2010 statement, Dr. R.A. stated that he had reviewed the Veteran's service treatment records and post service treatment records regarding his claimed left knee condition.  After review of these documents, Dr. R.A., stated, "it is my medical opinion that, within a reasonable degree of medical certainty, that the documented left knee symptoms as a result of his service-connected injury, were early signs of the later diagnosed degenerative joint disease of the left knee.  This condition subsequently worsened and required [the Veteran's] total knee replacement."  

In a June 2010 statement, Dr. T.F., the Veteran's treating orthopedic surgeon, stated that, as he understood it, the Veteran in February 1968 "stepped in a hole and had a twisting injury, had his knee immobilized due to some ligamentous damage for 10 days, and then he was returned to duty."  Dr. T.F. stated that, since he was unaware of the severity of the knee injury "it would be difficult for me to comment on whether or not this led to his knee replacement."  However, if he tore his anterior crucial ligament, Dr. T.F. opined that "this could have predisposed him to early deterioration of the knee."  

The April 2011 VA examiner reviewed the Veteran's claims file and opined that the left knee condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service, injury, event or, illness.  She reasoned that, based on the evidence in the Veteran's STRs and VMBS medical record, "there is no evidence to suggest chronicity of the condition of the left knee," and that two of his annual medical examinations after the knee injury failed to identify complaints of a knee condition. 

As noted above, the Board has found the Veteran's statements concerning in-service and post-service chronicity and continuity of left knee symptoms to be both competent and credible.  In reaching her opinion, however, the April 2014 VA examiner summarily dismissed the Veteran's statements in this regard; indeed, the Veteran expressly told the examiner that he had received ongoing treatment in the 1970's and 1980's for left knee pain leading up to his 1995 meniscal tear/DJD diagnosis.  Instead, the VA examiner relied almost exclusively on the lack of contemporaneous medical evidence in rendering her opinion.  Because of this, and because the VA medical reviewer did not consider the Veteran's account of recurrent left knee symptoms since the in-service left knee injury, the VA medical opinion is based on an inaccurate factual premise and, consequently, is of no probative value.

On the other hand, the Board finds the opinions of Drs. R.A. and T.F., collectively, to be quite probative as to the issue of nexus.  Both physicians considered the circumstances of the Veteran's documented in-service injury, as well as his post-service treatment concerning the left knee.  Dr. R.A. unequivocally related the in-service left knee injury and left knee symptoms to the later diagnosed DJD of the left knee. His opinion was based upon a review of the Veteran's medical history and contained a rationale. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  The Board notes that the Dr. R.A. referred to the in-service knee injury as a "service connected injury," or pre-existing military injury.  Nevertheless, it is very clear from the context of his opinion that he intended to relate the in-service knee injury and resulting left knee symptoms to the currently diagnosed DJD.  Again, as the Board has deemed the April 2014 VA opinion non-probative, there are no other medical opinions of record which contradict Dr. R.A.'s findings.  And, lastly, while Dr. T.F.s opinion is somewhat speculative, it nevertheless provides some probative support for nexus, especially when considered together with Dr. R.A.'s unequivocal opinion. 

In consideration of the above, given the facts of this case, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for a left knee disability are met. 

In sum, the record contains a current diagnosis of left knee DJD; evidence of in-service injury to the left knee; competent and credible statements from the Veteran concerning continuous left knee symptomatology during and since service; and probative medical opinions (i.e., Dr. R.A.'s opinion) relating the in-service left knee injury and left knee symptoms at that time to the currently diagnosed DJD.  As the evidence is at least in equipoise, and resolving all doubt in the Veteran's favor, entitlement to service connection for a left knee disorder is granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a left knee disability is granted. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


